Dismissed and Opinion filed April 10, 2003








Dismissed and Opinion filed April 10, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00227-CV
____________
 
MESHEKOW
OIL RECOVERY CORPORATION, EDSG SYSTEMS LLC, and ROBERT L. MESHEKOW,
Appellants
 
V.
 
TEXACO
GROUP LLC, Appellee
 

 
On Appeal from the 270th District Court
Harris
County, Texas
Trial Court Cause No. 02-53387
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed January 21, 2003.
On March 31, 2003, the parties filed a joint motion to
dismiss the appeal because appellants no longer desire to prosecute their
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed April 10, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.